 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                CASE NO. CR 18-131 RAJ

10           v.                                          ORDER GRANTING TEMPORARY
                                                         MODIFICATION
11   DONNIE P. CHEATHAM,

12                             Defendant.

13          The Court GRANTS defendant Donnie Cheatham’s motion for temporary modification

14   of conditions of release, Dkt. 412, and ORDERS: (1) The appearance bond, Dkt. 157, is

15   modified in that defendant may to go to his brother’s, Jason Moore’s, house at 1811 E. Howell

16   Street, Seattle, WA 98122 on Thursday, November 22, 2018 for Thanksgiving; (2) Defendant

17   shall return home before 12:01a.m., November 23, 2018; (3) all other conditions of release

18   remain in effect.

19          DATED this 19th day of November, 2018.

20

21                                                              A
                                                        BRIAN A. TSUCHIDA
22                                                      Chief United States Magistrate Judge

23



     ORDER GRANTING TEMPORARY
     MODIFICATION - 1
